 



Exhibit 10(iii)(A)(2)
 
MICHAEL R. MARRA
Senior Counsel
Tel. 212-704-1216
Fax: 212-704-2236
mmarra@interpublic.com
 
March 15, 2006
 
By Hand Delivery
 
Mr. Steve Gatfield
The Interpublic Group of Companies, Inc.
1114 Avenue of the Americas
New York, NY 10036
 
Re:  Senior Executive Retirement Income Plan Participation Agreement
 
Dear Mr. Gatfield:
 
This letter confirms that, in the event you separate from employment with
Interpublic for reasons other than a voluntary resignation or for “Cause” (as
defined in your Employment Agreement, which was recently modified by a
Supplemental Agreement) prior to April 15, 2009, then the restrictive covenant
provisions of your Senior Executive Retirement Income Plan (SERIP) Participation
Agreement (the “SERIP Agreement”) (contained in Section 3 of that Agreement)
shall be modified so as to not conflict, in any way, with the restrictions as
written in Section 7.06 of your Employment Agreement.
 
Sincerely,
 
/s/  Michael R. Marra


Michael R. Marra

Accepted and Agreed:
 
/s/  Steve Gatfield


Steve Gatfield
 
cc:  Timothy Sompolski
     Marjorie Hoey, Esq.

